DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 18 of U.S. Patent No. 10,886,701. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,886,701
Instant Application
17/141,100
1. A semiconductor vertical resonant cavity light source, comprising: an upper p-type mirror and a lower n-type mirror; an active region for light generation between said upper mirror and said lower mirror; said light source including an inner mode confinement region and an outer current blocking region; said outer current blocking region comprising a common epitaxial layer that includes an epitaxially regrown interface extending over said inner mode confinement region and over said outer current blocking region which is between said active region and said upper mirror; and a conducting channel comprising acceptor impurities in said inner mode confinement region; wherein said outer current blocking region provides a PNPN current blocking region comprising said upper mirror; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower mirror; and wherein said light source is epitaxially grown on a GaN substrate.
1. A semiconductor vertical resonant cavity light source (vertical light source), comprising: an active region within said vertical resonant cavity for light generation; at least one upper p-region above said active region; at least one lower n-region below said active region; an outer current blocking region and an inner mode confinement region within said outer current blocking region; said outer current blocking region comprising a common epitaxial layer that includes an epitaxially regrown interface extending over said inner mode confinement region and over said outer current blocking region which is between said active region and said upper mirror; and wherein said outer current blocking region provides a PNPN current blocking region comprising said upper p-region; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower n-region.
10. A semiconductor vertical resonant cavity light source, comprising: an upper mirror and a lower mirror; an active region for light generation between said upper mirror and said lower mirror; said light source including an inner mode confinement region and an outer current blocking region; said outer current blocking region comprising a common epitaxial layer that includes an epitaxially regrown interface extending over said inner mode confinement region and over said outer current blocking region which is between said active region and said upper mirror; an upper p-type layer above said epitaxially regrown interface; a lower n-type layer below said active region; and a conducting channel comprising acceptor impurities in said inner mode confinement region; wherein said outer current blocking region provides a PNPN current blocking region comprising said upper p-type layer; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower n-type layer below said active region; and wherein said light source is epitaxially grown on a GaN substrate.
5. A semiconductor vertical resonant cavity light source, comprising: an upper p-region and a lower n-region; an active region for light generation between said upper p-region and said lower n-region; said light source including an inner mode confinement region and an outer current blocking region; said outer current blocking region comprising a common epitaxial layer that includes an epitaxially regrown interface extending over said inner mode confinement region and over said outer current blocking region which is between said active region and said upper p-region; wherein said outer current blocking region provides a PNPN current blocking region comprising said upper p-region; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower n-region.
1. A semiconductor vertical resonant cavity light source, comprising: an upper p-type mirror and a lower n-type mirror; an active region for light generation between said upper mirror and said lower mirror; said light source including an inner mode confinement region and an outer current blocking region; said outer current blocking region comprising a common epitaxial layer that includes an epitaxially regrown interface extending over said inner mode confinement region and over said outer current blocking region which is between said active region and said upper mirror; and a conducting channel comprising acceptor impurities in said inner mode confinement region; wherein said outer current blocking region provides a PNPN current blocking region comprising said upper mirror; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower mirror; and wherein said light source is epitaxially grown on a GaN substrate.
9. A method for forming a semiconductor vertical cavity light source (vertical light source), comprising: forming a partial vertical light source, comprising forming: a lower n-type region; an active region within said vertical resonant cavity for light generation; at least one epitaxial common layer over said cavity spacer region; patterning at least one said epitaxial common layer to define at least one region intended to form mode confining regions such that said common layer remains covering at least within said region intended to form said mode confining regions; placing said patterned partial vertical cavity light source into an epitaxial growth system, and then: epitaxial growing to deposit at least one epitaxial upper p-type region; wherein said outer current blocking region provides a PNPN current blocking region comprising said upper p-region; a first impurity doped region comprising donor impurities between said epitaxially regrown interface and said active region; and a second impurity doped region comprising acceptor impurities between said first impurity doped region and said lower n-region.


Regarding claims 2-4 and 6-8, depending claims 2-4 and 6-8 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-4 and 6-8 are in the limitations of claims 1- 18 of U.S. Patent No. 10,886,701. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828